Title: From Thomas Jefferson to Isaac Zane, 8 December 1778 [document added in digital edition]
From: Jefferson, Thomas
To: Zane, Isaac


      
        Dear Zane
        Williamsburgh Dec. 8. 1778.
      
      I was much disappointed at not meeting with you here for many reasons: one or two of them I will explain to you. my partners in the salt pans having been unable to send for them in due time, the gentleman who had contracted with us to carry on the business chose to decline it. this prevented our sending at all: & considering our great distance from the Salt-waters, they seem now disposed to drop the concern. I think myself bound to offer you the pans in the first place as you let us have them cheap, that if the present advanced price of iron should admit any advantage to be made, that advantage may be yours. I beleive they would expect to add, to the price we gave you, the expence of our express to you which was £5. but if you have more of this commodity than you can dispose of, say so, & I will take other measures with these.   I  have not heard from you on the subject of my stoves: nor yet the books. I shall be ruined if you fail me in these. and if you remove them before you lay apart what you intend for me, it will be impossible for me to get them. they are now in a place whence I can conveniently get them brought by waggons as back loads. pray write to me. if done by the way of Fredericksburgh to the care of mr Dick I shall be sure to get your letter.
      Were this revisal out of my hands I should certainly come to see you. some time in the next summer I assuredly may do it. however I shall expect in the mean time to see you at the May session. I am with sincerity
      Your friend & servt.
      
        Th: Jefferson
      
      
        P.S. you are to make an apology for not answering my letter of June last
      
    